

MTI MICROFUEL CELLS INC.
 
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
 
     This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made
as of January 11, 2010 by and among MTI MicroFuel Cells Inc., a Delaware
corporation (the “Company”) and Counter Point Ventures Fund II, LP (the
“Purchaser”).
 
RECITALS
 
     The Company desires to issue and sell and the Purchaser desires to purchase
Common Stock, par value $0.01 per share (“Common Stock”), and Warrants (each, a
“Warrant”) in substantially the form attached to this Agreement as Exhibit C,
over a period of twelve (12) months. The Common Stock, the Warrants, and the
equity securities issuable upon exercise thereof are collectively referred to
herein as the “Securities.”
 
AGREEMENT
 
     In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
     1. Purchase and Sale of Common Stock.
 
          (a) Sale and Issuance of Common Stock.
 
               (i) Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase and the Company agrees to sell and issue to the
Purchaser (i) an aggregate of up to 28,571,429 shares of Common Stock at a
purchase price per share of $0.070 (the “Purchase Price”), for an aggregate
purchase price of $2,000,000.03; and (ii) Warrants exercisable for a number of
shares of Common Stock equal to 20% of the shares of Common Stock purchased by
the Purchaser hereunder, at an exercise price of $0.070 per share as set forth
in the Warrant. The sale and issuance of the Common Stock and Warrants shall
occur over multiple closings (each, a “Closing”) occurring over two (2) one
month closing periods and five (5) two-month closing periods (each, a “Closing
Period”), the first Closing of which shall occur on or about January 11, 2010,
and with subsequent Closings occurring thereafter during the Closing Periods as
set forth on Exhibit A attached hereto. No later than thirty (30) calendar days
prior to each proposed Closing, or such shorter period as agreed upon by the
parties in writing, the Company shall deliver to the Purchaser a written notice
(each, a “Closing Notice”), in substantially the form attached hereto as Exhibit
B, wherein the Company shall notify the Purchaser of the Company’s election to
sell and issue to the Purchaser at such proposed Closing up to the maximum
number of shares of Common Stock permitted to be sold and issued to the
Purchaser during the applicable Closing Period as set forth on Exhibit A, less
any shares of Common Stock already issued and sold to the Purchaser during such
Closing Period, and subject to increase upon mutual agreement by the parties
pursuant to Section 1(a)(ii). Within seven (7) calendar days of receipt of the
Closing Notice, the Purchaser must either accept or reject in a writing
delivered to the Company the offer to purchase Common Stock as set forth in the
Closing Notice. If the Company does not deliver a Closing Notice to the
Purchaser no less than thirty (30) calendar days prior to such proposed Closing,
or such shorter period as agreed upon by the parties in writing, or the
Purchaser accepts or rejects the offer to purchase the Common Stock as set forth
in the Closing Notice within seven (7) calendar days of receipt of the Closing
Notice, or if the Purchaser does not respond to the Closing Notice within such
time, then the Closing Notice and offer to purchase the Common Stock shall be
deemed rejected and the proposed Closing shall occur unless the parties
otherwise agree in writing. If the Purchaser accepts the Company’s offer to
purchase the Common Stock as set forth in the Closing Notice, such Closing shall
occur on the date set forth in the Closing Notice and Exhibit A shall be updated
accordingly to reflect the consummation of the Closing.
 

--------------------------------------------------------------------------------



               (ii) Upon mutual written agreement between the Company and the
Purchaser, (A) up to an aggregate additional 285,713 shares of Common Stock (the
“Additional Shares”) may be included in one or more Closings for sale and
issuance to the Purchaser, and (B) to the extent the actual number of shares of
Common Stock issued and sold by the Company to the Purchaser at any Closing does
not equal the maximum number of shares of Common Stock available for sale and
issuance at such Closing as set forth on Exhibit A, the Company and the
Purchaser may include such unissued shares of Common Stock from prior Closings
in one or more subsequent Closings, provided the maximum total number of shares
of Common Stock issued and sold under the Agreement shall not exceed 28,571,429
shares for an aggregate Purchase Price of $2,000,000.03.
 
          (b) Closing; Delivery.
 
               (i) The purchase and sale of the Common Stock and Warrants shall
take place at the offices of the Company at 2:00 p.m. (Eastern) on each Closing
date, or at such other time and place as the Company and the Purchaser mutually
agree upon, orally or in writing.
 
               (ii) At each Closing, the Company shall deliver to the Purchaser
a certificate evidencing the Common Stock and a Warrant to be purchased by the
Purchaser against: (1) payment of the Purchase Price with respect to the Common
Stock purchased at such Closing, in the amount to be set forth next to the
Purchaser’s name on Exhibit A with respect to the applicable Closing, by (a) a
check payable to the order of the Company drawn on a U.S. bank, (b) wire
transfer of immediately available funds to an account designated by the Company
or (c) the surrender of promissory notes or other instruments representing
indebtedness of the Company to the Purchaser, the principal amounts of which
shall be exchanged dollar-for-dollar for Purchase Price of such shares of Common
Stock (“Exchanged Principal”); (2) delivery of counterpart signature pages to
this Agreement, the Closing Notice and the Warrant; and (3) delivery of a
validly completed and executed Certificate of Accredited Investor Status,
establishing the Purchaser’s status as an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), in the form is attached to this Agreement as Exhibit D
(an “Investor Certification”).
 
-2-
 

--------------------------------------------------------------------------------



               (iii) The sale and issuance of Common Stock and Warrants under
this Agreement may continue hereunder until the earlier of (a) such time as the
aggregate Purchase Price of Common Stock issued and sold under this Agreement
equals a total of $2,000,000.03, or such higher amount as approved by the
Company’s Board of Directors and the Purchaser, or (b) the close of business on
December 31, 2010. All such sales shall be made on the terms and conditions set
forth in this Agreement. Effective upon delivery to the Company of the items (1)
through (3) listed in Section 1(b)(ii) above by such persons or entities, any
common stock and warrants sold pursuant to this Section 1(b) shall be deemed to
be “Common Stock” and “Warrants,” respectively, for all purposes under this
Agreement, and the purchaser thereof shall be deemed to be the “Purchaser” for
all purposes under this Agreement.
 
     2. Additional Provisions.
 
          (a) Stock Purchase Agreement. The Purchaser understands and agrees
that the exercise of the Warrants for equity securities of the Company may
require the Purchaser’s execution of certain agreements relating to the purchase
and sale of such securities as well as registration, co-sale and voting rights,
if any, relating to such equity securities.
 
     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that:
 
          (a) Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.
 
          (b) Authorization. This Agreement, the Common Stock and the Warrants
have been duly authorized by the Board of Directors of the Company. The
Agreement and the Warrants, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
 
     4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:
 
          (a) Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
-3-
 

--------------------------------------------------------------------------------



          (b) Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participations to such person or entity or to any third
person, with respect to any of the Securities. The Purchaser has not been formed
for the specific purpose of acquiring any of the Securities.
 
          (c) Knowledge. The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
securities.
 
          (d) Restricted Securities. The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Securities for resale. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy.
 
          (e) No Public Market. The Purchaser understands that no public market
now exists for any of the securities issued by the Company, that the Company has
made no assurances that a public market will ever exist for the Securities.
 
          (f) Legends. The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends:
 
               (i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”
 
-4-
 

--------------------------------------------------------------------------------



               (ii) Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
          (g) Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
          (h) Legal Advice. The Purchaser has had the opportunity to consult
with his, her or its counsel regarding the matters relevant to this Agreement
and the transactions contemplated hereby.
 
          (i) Foreign Investors. If the Purchaser is not a United States person
or entity (as defined by Rule 902(k) under the Securities Act), the Purchaser
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including: (A) the legal requirements
within its jurisdiction for the purchase of the Securities; (B) any foreign
exchange restrictions applicable to such purchase; (C) any governmental or other
consents that may need to be obtained; and (D) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Securities. The Purchaser’s subscription and payment
for, and his or her continued beneficial ownership of the Securities, will not
violate any applicable securities or other laws of Purchaser’s jurisdiction.
 
     5. Conditions of the Purchasers’ Obligations at Closing. The obligations of
the Purchaser to the Company under this Agreement are subject to the
fulfillment, on or before each Closing, of each of the following conditions,
unless otherwise waived:
 
          (a) Representations and Warranties. The representations and warranties
of the Company contained in Section 3 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of the Closing.
 
          (b) Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective on or
following the Closing.
 
     6. Conditions of the Company’s Obligations at Closing. The obligations of
the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
          (a) Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 4 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the Closing.
 
          (b) Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
-5-
 

--------------------------------------------------------------------------------



          (c) Delivery of Investor Certification. The Purchaser shall have
completed and delivered to the Company a validly executed Investor Certification
establishing such Purchaser’s status as an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
     7. Lock-up Agreement.
 
          (a) Lock-Up Period; Agreement. In connection with the initial public
offering of the Company’s securities and upon request of the Company or the
underwriters managing such offering of the Company’s securities, the Purchaser
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company, however or
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the Company’s initial public offering.
 
          (b) Limitations. The obligations described in Section 7(a) shall apply
only if all officers and directors of the Company and shareholders holding at
least 1% of the Company’s outstanding Common Stock enter into similar
agreements, and shall not apply to a registration relating solely to employee
benefit plans, or to a registration relating solely to a transaction pursuant to
Rule 145 under the Securities Act.
 
          (c) Stop-Transfer Instructions. In order to enforce the foregoing
covenants, the Company may impose stop-transfer instructions with respect to the
securities of the Purchaser (and the securities of every other person or entity
subject to the restrictions in Section 7(a)).
 
          (d) Transferees Bound. The Purchaser agrees that prior to the
Company’s initial public offering it will not transfer securities of the Company
unless each transferee agrees in writing to be bound by all of the provisions of
this Section 7.
 
     8. Miscellaneous.
 
          (a) Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
          (b) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
 
-6-
 

--------------------------------------------------------------------------------



          (c) Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile, each of which shall be deemed an original and all
of which together shall constitute one instrument.
 
          (d) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally, by overnight courier three days after deposit with such courier, by
facsimile (upon customary confirmation of receipt) or sent electronically (upon
customary confirmation of receipt), addressed to the party to be notified at
such party’s address as set forth on the signature page hereto, or as
subsequently modified by written notice, and if to the Company.
 
          (f) Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Purchaser or any of its officers, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
          (g) Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section 8(g) shall be
binding upon the Purchaser and each transferee of the Securities, each future
holder of all such Securities, and the Company.
 
          (h) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
          (i) Entire Agreement. This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.  
 
-7-
 

--------------------------------------------------------------------------------



          (j) Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF DELAWARE AND THE ISSUANCE OF THE SECURITIES OR THE
PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE DELAWARE CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.
 
[Signature Pages Follow]
 
-8-
 

--------------------------------------------------------------------------------



     The parties have executed this Common Stock and Warrant Purchase Agreement
as of the date first written above.
 

COMPANY:   MTI MICROFUEL CELLS INC.     /s/ Peng K. Lim Peng K. Lim Chief
Executive Officer   Address:      431 New Karner Road Albany, NY 12205        
PURCHASER:   COUNTER POINT VENTURES FUND II, LP   /s/ Walter L. Robb Walter L.
Robb General Partner       Address: c/o Vantage Management, Inc.   3000 Troy
Schenectady Road   Schenectady, NY 12309   E-mail: waltrobb@nycap.rr.com


SIGNATURE PAGE TO MTI MICROFUEL CELLS INC.
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------



EXHIBIT A
 
SCHEDULE OF CLOSINGS
 

Closing Period and Maximum Maximum Actual Common Actual Aggregate Actual Closing
Date Common Purchase Price* Stock Issued and Sold Purchase Price At   Stock   At
Each Closing Each Closing   Issuable*       January 1 – February 4,714,286
$330,000.02     28, 2010         January 11, 2010     2,357,143 $165,000.00    
March 1 – April 30, 4,714,286 $330,000.02     2010         [Actual Closing      
  Date(s)]           May 1 – June 30, 2010 4,714,286 $330,000.02     [Actual
Closing         Date(s)]           July 1 – August 31, 4,714,286 $330,000.02    
2010         [Actual Closing         Date(s)]           September 1 – 4,714,286
$330,000.02     October 31, 2010         [Actual Closing         Date(s)]      
    November 1 – 4,714,286 $330,000.02     December 31, 2010         [Actual
Closing         Date(s)]               Additional Shares* 285,713 $19,999.91    
  TOTAL**: 28,571,429 $2,000,000.03    


*Upon mutual written agreement between the Company and the Purchaser, up to the
full amount of the “Additional Shares” may be included in one or more Closings.
 
**To the extent the actual number of shares of Common Stock issued and sold by
the Company to the Purchaser at any Closing does not include the maximum number
of shares of Common Stock available for sale and issuance at such Closing as set
forth herein, the Company and the Purchaser may include such unissued shares of
Common Stock from prior Closings in one or more subsequent Closings, provided
the maximum total number of shares of Common Stock issued and sold under the
Agreement shall not exceed 28,571,429 shares for an aggregate Purchase Price of
$2,000,000.03.
 

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF CLOSING NOTICE
 

To: Counter Point Ventures Fund II, LP Dated: ____________, 20__

     
     MTI MicroFuel Cells Inc. (the “Company”), pursuant to the provisions set
forth in the Common Stock and Warrant Purchase Agreement, dated December __,
2009 (the “Agreement”), entered into by and between the Company and you, hereby
notifies you of its desire to issue and sell to you ______________ shares of
Common Stock of the Company (the “Common Stock”) at a purchase price of $0.070
per share, for an aggregate purchase price of $____________ (the “Aggregate
Purchase Price”), the closing of which issuance and sale shall occur on
__________________, 2010 (the “Closing Date”) in accordance with the terms and
conditions of the Agreement.
 
     By countersigning this Closing Notice, you accept the Company’s offer to
sell, and agree to purchase therefrom, the shares of Common Stock for the
Aggregate Purchase Price on the Closing Date set forth above and on the terms
and conditions set forth in the Agreement, and shall cause to be delivered to
the Company the Aggregate Purchase Price on or before the Closing Date in
accordance with the terms and conditions of the Agreement.
 

MTI MICROFUEL CELLS INC.           Peng K. Lim Chief Executive Officer


OFFER AGREED AND ACCEPTED:
 
COUNTER POINT VENTURES FUND II, LP
 

By:  


Name:  


Title:  


Date:  


--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF WARRANT
 

--------------------------------------------------------------------------------



EXHIBIT D
 
CERTIFICATE OF ACCREDITED INVESTOR STATUS
 
     Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the line below indicating the basis on which he is representing his
status as an “accredited investor”:
 
_______ a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;
 
____ a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;
 
____ an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
____ a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000;
 
____ a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
____ a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;
 
____ an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or
 
____ an individual who is a director or executive officer of MTI MicroFuel Cells
Inc.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of __________________, 20__.
 

Signature of Purchaser     Name of Purchaser


--------------------------------------------------------------------------------